PER CURIAM.
Clyde E. Judy, stepson of the deceased, Kittie Hurley Judy, petitioned the county judge’s court of Pinellas County to probate the will of Kittie Hurley Judy dated March 25, 1965. After taking testimony the county judge denied the petition of probate and concluded that Mrs. Judy was incompetent at the time of the execution of the will and that the petitioner had brought undue influence upon the testatrix.
On appeal, the appellant relies primarily on his point that the decision of the county judge is contrary to the weight of evidence.
We have studied the briefs and record in this cause and find that this is primarily a factual dispute. There is conflicting evidence relating to the competency of Mrs. Judy, deceased, at the time she executed her will on March 25, 1965, but the county judge sits as trier of the facts. He heard the witnesses, observed their demeanor, and read the depositions; and since his decision comes here clothed with a presumption of correctness this court cannot disturb the findings of the county judge.
Affirmed.
LILES, C. J., and HOBSON and MANN, JJ., concur.